

AMENDMENT
TO THE
EXECUTIVE SEVERANCE PAY PLAN OF AARON’S, INC.




THIS AMENDMENT to the Executive Severance Pay Plan of Aaron’s, Inc., effective
February 1, 2014 and as amended and restated effective as of August 5, 2015 (the
“Plan”) is hereby made and entered into Aaron’s, Inc. (the “Company”), effective
as of July 9, 2020.


W I T N E S S E T H:


WHEREAS, the Company sponsors and maintains the Plan for the purpose of
providing certain severance benefits for its eligible executives; and


WHEREAS, the Company has reserved the right to amend the Plan in accordance with
Section X of the Plan.


NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as follows
effective as of July 9, 2020:


1.    Section 5.1 is hereby amended to add a new subsection (c) to read as
follows:


“(c) Annual Bonus. In addition to the amounts set forth in Sections 5.1(a) and
(b) above, the Participant’s Employer will pay the Participant a lump sum amount
equal to the Participant’s Target Bonus under the Employer’s annual bonus plan
for the fiscal year of the Participant’s Separation from Service.
Notwithstanding the above, this Section 5.1(c) is not intended to provide the
Participant with duplicative benefits and shall not apply to the extent that
pursuant to the terms of the annual bonus plan, the Participant has received or
is already entitled to receive a payment under or with respect to such annual
bonus plan for the fiscal year of the Participant’s Separation from Service.”


2.    The chart set forth in Section 5.2(a) is hereby replaced in its entirety
with the following chart:


Salary Grade


Amount of Severance Pay21 or higher
24 months of Annual Salary
+ 24 Months of Target Bonus
20
18 months of Annual Salary
+ 18 Months of Target Bonus
18 or 19
18 months of Annual Salary
+ 18 Months of Target Bonus





3.    Section 5.3(a) is hereby amended in its entirety to read as follows:


1
WORKAMER\37110850.v3

--------------------------------------------------------------------------------



“(a) The salary benefits payable to a Participant under Section 5.1(a) or
Section 5.2(a) above shall be paid to the a lump sum in cash on the sixtieth
(60th) day following the date of the Participant’s termination of employment,
with a lump sum catch-up payment made at that time in an amount equal to the
aggregate amount of payments that would have been paid through such date had
payments commenced on the Participant’s Termination Date. Notwithstanding the
foregoing, to the extent that the salary benefits payable to a Participant under
Section 5.1(a) or Section 5.2(a) above are not exempt as a short-term deferral
(within the meaning of Section 409A of the Code) or qualify for the two-times
compensation exemption of Treasury Reg. § 1.409A-1(b)(9)(iii), then such salary
benefits shall be paid in accordance with the Employer’s standard payroll
schedule for the payment of base salary to executives, in substantially equal
installments over the specified number of months (e.g., 12 months under Section
5.1(a)). Payment of such installments will begin on the sixtieth (60th) day
following the Participant’s termination of employment, with a lump sum catch-up
payment made at that time in an amount equal to the aggregate amount of payments
that would have been paid through such date had payments commenced on the
Participant’s Termination Date.”


4.    Section 5.3(b) is hereby amended in its entirety to read as follows:


“(b) The lump sum payment for COBRA Premiums payable under Section 5.1(b) or
Section 5.2(b) and the lump sum payment of bonuses payable under Section 5.1(c)
or 5.2(c) will be paid to the Participant in a lump sum in cash on the sixtieth
(60th) day following the date of the Participant’s termination of employment;
provided, however, any prorated annual bonus that is calculated based on the
actual attainment of performance criteria shall be paid when such bonuses would
normally be paid under the terms of the plan.”


5.    Exhibit A is hereby replaced in its entirety with the following:


                    


















EXHIBIT A
2
WORKAMER\37110850.v3

--------------------------------------------------------------------------------





Specifically Designated Executives
(As Amended and Restated,
Effective July 9, 2020)


Executive


Amount of Severance Pay under Section 5.2(a)
Curtis Doman
Blake Wakefield
18 months of Annual Salary
+ 18 Months of Target Bonus


Tanner Barney
Marvin Fentress
Brian J. Garner
Bill Green
Ben Hawksworth
Kurtis Hilton
Christian Matsumori
Ryan Ray
Trevor Thatcher
18 months of Annual Salary
+ 18 Months of Target Bonus



6.    Except as specifically amended herein, the provisions of the Plan shall
remain in full force and effect.




[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
IN WITNESS WHEREOF, this Amendment has been duly executed on behalf of the
Company on this 24th day of July 2020, to be effective as of July 9, 2020.
3
WORKAMER\37110850.v3

--------------------------------------------------------------------------------





AARON’S, INC.


image_01a.jpg [image_01a.jpg]
By:_______________________________________


Title: CFO & President, Strategic Operations
4
WORKAMER\37110850.v3